FILED
                            NOT FOR PUBLICATION                             APR 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10632

               Plaintiff - Appellee,             D.C. No. 4:13-cr-01242-RCC

  v.
                                                 MEMORANDUM*
JOSE MARIA FELIX-VILLALOBOS,
a.k.a. Jose Maria Felix,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, Chief Judge, Presiding

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Jose Maria Felix-Villalobos appeals from the district court’s judgment and

challenges the 48-month sentence imposed following his guilty-plea conviction for

reentry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

      Felix-Villalobos contends that his sentence should not have exceed two

years because the fact of the prior conviction that subjected him to enhanced

penalties under section 1326(b) was neither alleged in the indictment nor proven

beyond a reasonable doubt. As Felix-Villalobos acknowledges, we are bound by

Almendarez-Torres v. United States, 523 U.S. 224, 239-47 (1998), in which the

Supreme Court rejected this argument.

      AFFIRMED.




                                         2                                      13-10632